Citation Nr: 0306180	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative changes of the lumbar spine.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative changes of the thoracic spine.  

3.  Entitlement to service connection for right shoulder 
bursitis, claimed as secondary to service-connected 
degenerative changes of the lumbar and thoracic spine.  

(The issues of service connection for disabilities of the 
right knee, right leg, and right groin area, to include right 
knee, right hip, right thigh and right pelvis arthritis, will 
be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to September 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO rating decision 
which, in part, assigned a 40 percent evaluation for the 
veteran's service-connected lumbosacral spine disorder 
(increased from a 20 percent rating), assigned an increased 
(compensable) 10 percent rating for service-connected 
thoracic spine arthritis, and denied a claim of service 
connection for right shoulder bursitis claimed as secondary 
to lumbar and thoracic spinal arthritis.  

As noted on the preceding page, the veteran's claims of 
service connection for disabilities of the right knee, right 
leg, and right groin area, to include arthritis of the right 
knee, right hip, right thigh and right pelvis, claimed as 
secondary to service connected lumbar and thoracic spine 
degenerative changes/arthritis, will be the subject of a 
future Board decision.  The Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
codified at 38 C.F.R. § 20.903.  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims adjudicated on 
the merits herein, obtained all relevant and available 
evidence identified by the veteran and provided him 
appropriate VA medical examinations, with regard to the 
claims adjudicated on the merits herein, all in an effort to 
assist him in substantiating his claims for VA compensation 
benefits.  

2.  Service-connected degenerative changes of the lumbar 
spine are manifested by: pain and limitation of motion, with 
forward flexion from zero to 60 degrees, lateral flexion from 
zero to 15 degrees both right and left, decreased touch and 
pinprick in S1 distribution on the right side on sensory 
testing, approximating no more than severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, or 
incapacitating episodes having no more than a total duration 
of at least four, but less than six, weeks in the past year.  

3.  Service-connected degenerative changes of the thoracic 
spine are manifested by: complaints of pain and a 
"catching" sensation, with clinical evidence of mild to 
moderate muscle guarding and limitation of motion.

4.  Any current right shoulder bursitis is not shown to be 
secondary to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected degenerative changes of the lumbar spine, 
with limitation of motion, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, and Part 
4, 4.1-4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5293 and 5295 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative changes of the thoracic 
spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, and Part 4, 4.1-4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5291 (2002).  

3.  Any right shoulder bursitis of the veteran is not shown 
to be due to, or a result of, service-connected lumbar or 
thoracic spine degenerative arthritis.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on the merits herein.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001)(codified at 38 C.F.R. § 3.159)(VCAA).  With regard to 
the issues adjudicated on the merits herein, the veteran was 
provided adequate VA examinations a number of times, most 
recently in December 2000 and April 2002.  Additionally, all 
identified VA and private treatment records pertinent to the 
issues adjudicated on the merits herein have been obtained.  
In February 2002, the RO requested and received additional 
private treatment records, as identified by the veteran in 
response to the RO's developmental request and VCAA notice 
letter of July 2001.  Accordingly, the Board finds that VA 
has met its duty to assist.  

As to these same claims adjudicated on the merits herein, VA 
has also met VCAA's notice requirements: The June 2000 
statement of the case (SOC), the January 2001 and August 2002 
supplemental statements of the case (SSOC's), the July 2001 
VCAA notice, and the Board's January 2003 notice of a change 
in pertinent regulations regarding lumbosacral spine 
degenerative changes, taken together, clearly explain why the 
evidence submitted to date does not support the claims 
adjudicated herein on the merits.  Additionally, the 
veteran's sworn testimony was obtained at a personal hearing 
at the RO in October 2000, and a written transcript of his 
hearing testimony is maintained in his claims file.  The 
salient point is that the veteran, who is represented in the 
appeal, was afforded every opportunity to submit or identify 
evidence to substantiate his claims adjudicated on the 
merits.  As noted above, the veteran was afforded VA 
examinations in December 2000 and April 2002.  Given the 
above correspondences, notices and development actions of 
both the VA RO and Board, the Board concludes that the 
veteran was adequately advised of what he needed to do to 
support each of his claims adjudicated on the merits herein: 
That is, he was advised as to what sort of evidence was 
needed to prove each of the claims adjudicated on the merits 
herein, what evidence or information he needed to submit to 
VA, and what evidence VA would obtain on its own or in 
response to information he provides.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board concludes that 
VA has met both the duty to assist and notice provisions of 
VCAA; further development would serve no useful purpose.  

II.  The Schedule for Rating Service-Connected Disabilities.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, although the recorded 
history of a disability is to be reviewed in order to make a 
more accurate evaluation, the regulations do not give medical 
reports precedence over current findings.  Therefore, the 
Board finds that while all of the evidence of record has been 
reviewed, the more probative evidence is the current VA 
examinations dated in December 2000 and April 2002 since 
these best reflect the veteran's present level of low and mid 
back disability.  

Not all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  The 
higher of two ratings will be assigned if the disability more 
closely approximates the criteria for that rating. Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7. Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Historically, the veteran is service-connected for 
degenerative changes of the lumbar and thoracic (dorsal) 
spine first found on VA examination x-ray studies of December 
1990, a few months after his separation from service in 
September 1990.  Service medical records were noted to show a 
history of complaints of middle and low back pain without a 
history of any specific injury.  See RO rating decision dated 
in January 1991.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X- ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, which allows for a 10 percent 
disability evaluation for slight limitation of motion, a 
20 percent disability evaluation for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation for 
severe limitation of motion of the lumbar spine.   Diagnostic 
Code 5292 allows for a schedular rating of no more than 
40 percent, which is the maximum rating.  

Similarly, Diagnostic Code 5295 allows for the assignment of 
no more than a 40 percent rating when there is evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned when there is evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilaterally in a standing position.  A 10 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with characteristic pain on motion, and a 
noncompensable evaluation is assigned using the criteria of 
Diagnostic Code 5295 when there is evidence of lumbosacral 
strain with slight subjective symptoms only.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  

Diagnostic Code 5293 provides that for severe intervertebral 
disc syndrome, with recurrent attacks, and intermittent 
relief, a 40 percent rating is warranted.  For pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent rating is 
warranted.  38 C.F.R. § 4.71a.  

Diagnostic Code 5293 was revised effective September 23, 
2002, and the Board provided the veteran with notice of these 
changes in January 2003.  Under the revised Diagnostic Code 
5293, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, warrant a 40 
percent evaluation.  A 60 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  The above apply for preoperatively or 
postoperative, either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 
section 4.25, separate evaluations of its chronic orthopedic 
and neuralgic manifestations along with evaluations for all 
other disabilities, whichever method resulting in the higher 
evaluation.  The veteran was afforded notice of the above 
changes to Diagnostic Code 5293, by Board correspondence 
dated in January 2003.  

Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  When a veteran has received less than 
the maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion.  VAOPGCPREC 36-97.  

Lumbar Spine.  

Diagnostic Code 5292, limitation of motion of the lumbar 
spine, provides a maximum 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Thus, entitlement to a higher evaluation must be 
predicated upon the application of another Diagnostic Code.  
The Board has considered the application of Diagnostic Code 
5293, intervertebral disc syndrome.

The lumbar degenerative arthritis increased rating claim on 
appeal is denied because the medical evidence of record does 
not show symptoms which more closely approximate the criteria 
for more than a 40 percent evaluation under Diagnostic Code 
5293, even with all due consideration of pain and functional 
loss.  Specifically, VA and private treatment records show 
degenerative changes of the lumbar spine on X-ray study, 
complaints of middle and low back pain, pain and limitation 
of motion of the lumbar spine, as well as "mild" S1 
radiculopathy into the right lower extremity.  However, VA 
and private treatment records also demonstrate no current 
physical therapy, no routine private or VA orthopedic or 
neurologic treatment, other than VA follow-up visitations 
routinely scheduled every four to six months.  Additionally, 
the veteran takes prescription medications for the control of 
his back pain.  

VA examination findings of April 2002 are similarly limited 
and warrant no more than a 40 percent evaluation.  The 
veteran reported a history of in-service back injury, 
although the Board points out that the veteran's service 
medical records show no low back injury, but rather, 
complaints of pain without prior injury, and negative x-ray 
until after service discharge.  The veteran also reported an 
increase of symptomatology over the past 2 to 3 years, 
although VA clinic treatment records do not support this and 
VA and private examinations show limited findings, with 
greater range of motion on most recent VA examination 
compared with VA examination in December 2000.  On VA 
examination in April 2002, the veteran reported numbness and 
a burning-like sensation in his back, which only occasionally 
radiated into the right foot.  The veteran explained that 
changing his posture frequently "get[s] rid of the pain."  
Objectively, the VA examiner found "mild" S1 radiculopathy 
on the right on nerve conduction study.  Private treatment 
records similarly show evidence of radiculopathy.  

The April 2002 VA motor and sensory conduction studies of the 
right leg were normal.  The VA examiner noted tenderness of 
the lower thoracic and lumbar regions, with mild to moderate 
muscle guarding.  On straight leg raising, the veteran 
complained of lower back pain at approximately 30-40 degrees 
bilaterally, with forward flexion of his spine noted to be 
from zero to 60 degrees, with normal being  zero to 90 
degrees; lateral flexion was from zero to 15 degrees on both 
the right and left sides, normal being from zero to 25 
degrees; sensory examination was significant for decreased 
touch and pinprick in S1 distribution on the right side, with 
the rest of the sensory examination intact and normal.  Deep 
tendon reflexes were 2+ and symmetrical bilaterally in both 
upper and lower extremities.  

The above VA examination findings, as well as the lack of any 
significant ongoing VA or non-VA physical therapy or 
treatment demonstrates that the criteria for an evaluation in 
excess of 40 percent are not met under any of the above 
Diagnostic Codes.  Specifically, these findings fall short of 
the former criteria for a 60 percent evaluation under 
Diagnostic Code 5293, in that there is no showing of 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings from which there is little intermittent 
relief, or incapacitating episodes-one's which require bed 
rest prescribed by a physician and treatment by a physician.  
See Note (1) following revised Diagnostic Code 5293.  That 
is, the evidence reflects that the veteran's service-
connected lumbar degenerative arthritis does not demonstrate 
"pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, or only little 
intermittent relief," as contemplated by a 60 percent rating 
under the former Diagnostic Code 5293 or the frequency of 
incapacitating episodes required under the revised Diagnostic 
Code 5293.  38 C.F.R. § 4.71a.  While the veteran's lumbar 
spine arthritis includes some minor radiculopathy on the 
right in the S1 region, the manifested neurologic symptoms 
which are compatible with sciatic neuropathy are not 
objectively demonstrated to be "pronounced" or 
"persistent."  Rather, when neurologic findings have been 
found at all, they found been thought to be "mild."  See VA 
examination report April 2002.  Further, the veteran has 
consistently not described his back pain as "constant," and 
the evidence does not demonstrate only little intermittent 
relief.  Rather, the veteran's occasional and limited low 
back pain is managed with use of pain relief medications as 
well as shifting of positions when sitting.  For these 
reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 40 percent for lumbar spine degenerative changes, with 
limitation of motion and radiculopathy.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295.  
No other Diagnostic Code is applicable which would permit a 
higher evaluation.

Thoracic Spine.  

The veteran's thoracic (middle) spine disorder is rated under 
Diagnostic Code 5291, which allows for a 10 percent 
evaluation if limitation of motion of the thoracic spine is 
moderate or severe.  No great evaluation is warranted under 
Diagnostic Code 5291.  A basis for an evaluation in excess of 
10 percent is not of record.  The Board acknowledges the 
veteran's testimony regarding the adverse impact his middle 
back disability has had on his life.  As for the thoracic 
spine, the Board notes that the DeLuca standards do not apply 
when a claimant is at the maximum for limitation of motion 
and where a higher evaluation is based on ankylosis.  
Johnston, 10 Vet. App. at 85. Given that severe limitation of 
motion of the thoracic spine warrants no more than a maximum 
rating of 10 percent pursuant to Diagnostic Code 5291, and a 
higher evaluation requires ankylosis pursuant to 38 C.F.R. §§ 
4.71a, Diagnostic Codes 5288, the DeLuca standards do not 
apply to this claim.  Thus, the veteran's statements and 
objective medical records do not provide a basis for a higher 
evaluation under VA regulation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.71a, Diagnostic Code 5291.  No other Diagnostic 
Code is applicable which would permit a higher evaluation.

Additional Rating Comments.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002). The Board notes that there is no evidence 
that the veteran's low or mid back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disabilities are unusual or 
exceptional. Rather, the evidence shows that the 
manifestations of the disabilities are those contemplated by 
the schedular criteria. Therefore, the Board must conclude 
that the average industrial impairment would not be in excess 
of that contemplated by the assigned evaluations. 
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). The claims for 
increased ratings on appeal are denied.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims, as set 
forth above, and, therefore, reasonable doubt is not for 
application.  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the increased rating issues on appeal.  However, as 
the preponderance of the evidence is against the veteran's 
claims, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of either issue on that basis. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

The veteran's sworn testimony and written lay statements have 
also been given all due consideration.  While the veteran is 
competent to provide evidence of observable symptoms, he is 
not competent to attribute any symptom to a given diagnosis.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Thus, to the 
extent that the veteran's statements tend to imply total 
incapacitation, his lay opinion evidence is contradicted by 
VA medical opinion and the silence of VA and private 
treatment records, and as such, is less probative.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).

III.  Secondary Service Connection.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. § 1110.

VA regulations provide that service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a service-
connected disease or injury.  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists, and (2) the current 
disability was either (a) caused, or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the veteran does not argue that a right 
shoulder disorder, claimed as bursitis, was medically 
diagnosed during his military service.  Rather, he claims he 
has right shoulder bursitis which is due to service-connected 
thoracic or lumbar spine disability.  The Board has reviewed 
the evidence of record, and finds no support for the 
veteran's secondary service connection claim or assertions in 
support thereof.  The record contains no medical or clinical 
evidence of a current diagnosis of right shoulder bursitis.  
In the absence of proof of a present diagnosis, there can be 
no valid claim of secondary service connection for right 
shoulder bursitis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  That a right shoulder symptom, condition or 
injury occurred in service alone is not enough; there must be 
current disability resulting from that in-service condition 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992);  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that it is possible that the veteran may have 
experienced some type of right shoulder symptomatology 
following service, but there is no current evidence that the 
veteran has chronic right shoulder bursitis presently.  
Rather, on VA examination in April 2002, it was felt that the 
veteran has right carpal tunnel syndrome, a disorder which 
the VA examiner further expressed was "unlikely" to be 
related to service-connected disabilities of the spine.  
Additionally, the Board notes that the veteran was afforded a 
VA evaluation of his right shoulder and right shoulder 
complaints in April 1999.  The veteran was afforded X-ray 
studies of both shoulders at that time.  However, both the 
interpreting VA radiologist and the VA examiner felt that 
there was no right shoulder disorder.  

Accordingly, as there is no medical diagnosis of any current 
right shoulder bursitis which is due to, or aggravated by, 
service-connected disability, the preponderance of the 
evidence is clearly against secondary service connection for 
that disability, and the claim of secondary service 
connection for right shoulder bursitis is denied.  


ORDER

The claim for an evaluation in excess of 40 percent for 
service-connected degenerative changes of the lumbar spine is 
denied.  

The claim for an evaluation in excess of 10 percent for 
service-connected degenerative changes of the thoracic spine 
is denied. 

The claim of service connection for right shoulder bursitis, 
claimed as secondary to service-connected degenerative 
changes of the lumbar and thoracic spine, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

